September 8, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection relies on a new reference that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machael et al (U.S. Patent No. 7,784,870 B2).

    PNG
    media_image1.png
    412
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    478
    media_image2.png
    Greyscale



an office chair having a base assembly 110 configured to abut a floor surface;
a seat assembly 104 configured to support a seated user, the seat assembly having a pair of lateral side edges and a fore-to-aft extending longitudinal centerline;
a back assembly 102 extending upwardly from the seat assembly; 
and an arm assembly, comprising:
an arm base extending from a first location located between the lateral side edges of the seat assembly to a second location located laterally outward of one of the pair of lateral side edges, wherein the arm base extends at an acute angle with respect to the longitudinal centerline; and and wherein the arm Base extends at a support assembly supported by and extending upwardly from the arm base
a support assembly supported by and extending upwardly from the arm base; and
an armrest supported by the support assembly and adapted to support the arm of the seated user, where the support assembly is adjustable to support the armrest between a plurality of selected vertical positions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Machael et al teach the structure substantially as claimed but does not teach that the arm base angles rearwardly from the first location to the second location.

    PNG
    media_image3.png
    375
    572
    media_image3.png
    Greyscale

However, Kopish et al teach the concept of an arm base that angles rearwardly from the first location to the second location. As for claim 6, Kopish et al also teach that the armrest is laterally adjustable with respect to an upper portion of the support assembly. It would have been obvious and well within the level of ordinary skill in the art to modify the arm assembly, as taught by Machael et al, to include an arm base that angles rearwardly from the first location to the second location, as taught by Kopish et al, since the direction in which the arm base is angled is nothing more than design choice since the arm base can be angled either forwardly or rearwardly and still allow the  arm support assembly portion of the arm assembly to extend upwardly in a vertical direction from the arm base and support the armrest portion in a horizontal 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Machael et al (U.S. Patent No. 7,784,870 B2) in view of Diffrient (U.S. Patent No. 7,581,791 B2).
Machael et al teach the structure substantially as claimed but does not teach that the support assembly includes a four-bar linkage.

    PNG
    media_image4.png
    172
    305
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    209
    233
    media_image5.png
    Greyscale

However, Diffrient teaches a support assembly that includes a four-bar linkage; wherein the armrest is pivotably adjustable with respect to an upper portion of the support assembly; wherein the armrest is longitudinally adjustable with respect to an upper portion of the support assembly. It would have been obvious and well within the level of ordinary skill in the art to modify the support assembly, as taught by Machael et al, to include a four-bar linkage, as taught .

Claims 8-16 and 18-20 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636